Citation Nr: 0726480	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in May 2003.  A 
transcript of his hearing has been associated with the 
record.

The claim of entitlement to an increased rating for PTSD was 
remanded for additional development in September 2004.


FINDINGS OF FACT

1.  Any current disability of the veteran's hands is not 
related to his claimed in-service cold weather exposure or 
otherwise related to a disease or injury that had its onset 
in service; arthritis was not manifested within one year of 
service discharge.

2.  Any current disability of the veteran's feet is not 
related to his claimed in-service cold weather exposure or 
otherwise related to a disease or injury that had its onset 
in service; arthritis was not manifested within one year of 
service discharge.

3.  PTSD is manifested by occupational and social impairment 
due to sleep disturbance, irritability, hyper vigilance, 
anxiety, avoidance, and difficulty concentrating.
CONCLUSIONS OF LAW

1.  Cold injury to the hands was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Cold injury to the feet was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
1999 and December 1999, prior to the enactment of the VCAA.  

A November 2001 letter explained the VCAA.  The evidence of 
record was listed.  The veteran was told of the evidence that 
was necessary to support his claim for increase.

In June 2002, the veteran was told that his claim for cold 
injury and skin rash had been previously denied as not well 
grounded, but that the RO would be reviewing his claim again.  
He was asked to submit any additional evidence that he wanted 
considered in the adjudication of his claims.  The evidence 
of record was listed.  The veteran was told that VA would 
make reasonable efforts to obtain sufficiently identified 
evidence.  The letter explained the evidence necessary to 
support a claim for service connection.  

A September 2005 letter asked the veteran to submit any other 
evidence or information he thought would support his claim.  
He was asked to complete a release for treatment records from 
a provider he had previously identified.  The evidence of 
record was listed.  The letter indicate which evidence VA was 
responsible for obtaining, and noted that it would make 
reasonable efforts on the veteran's behalf to obtain other 
types of evidence.  The veteran was instructed regarding the 
evidence necessary to support his claims.  

A March 2006 letter explained the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Service Connection

As an initial matter, the Board notes that the veteran is 
currently in receipt of service connection for first and 
second degree burn scars with secondary solar dermatosis of 
the face and forearms.  

The veteran seeks service connection for cold injury 
residuals of his hands and feet as well as for a skin rash.  
He maintains that he was subjected to cold conditions during 
his service on the USS Santee in December 1943.  He has also 
stated that he was in Idaho from February to April 1943.

The veteran's service personnel records reflect that he was 
assigned to the USS Santee from September 25, 1943 until 
October 12, 1943.
	
The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to cold 
exposure or injury.  On discharge examination in March 1946, 
the veteran's extremities and skin were noted to be normal.  
No disqualifying defects were identified.  

An August 1998 VA treatment record indicates that the 
veteran's back was positive for actinic keratoses.  Multiple 
marks were also noted on the veteran's forearms.  

A March 1999 private medical record indicates that the 
veteran had complained of increasing skin lesions on his 
chest, front and forearms.  He also described periodic pain 
and aching in his ankles and feet.  He described near 
frostbite injuries while in the service and reported that he 
had also been diagnosed with chronic fungal infections of his 
toenails.  He stated that he had not been treated for the 
lesions and fungal infections.  Physical examination revealed 
numerous actinic and seborrheic keratoses on the forearms and 
chest, with a scattering of non-suspicious appearing moles on 
his back and chest.  The veteran's ankles were swollen 
bilaterally, with 1+ pitting edema.  There was ankylosis of 
the left first, second, and third nails as well as dystrophic 
changes on the first and third on the right.  The impression 
was actinic seborrheic keratosis enlarging and spreading on 
the forearms and chest, moles, pains an aches in the ankles 
and feet with history of near-frostbite in service, and 
anchylosis and dystrophic changes of the toenails consistent 
with chronic fungal infection.  The provider noted that the 
ankylosis and dystrophic changes could have been exacerbated 
by previous damage from near frostbite in service.

Private medical records dated in April 1999 indicate that the 
veteran had lesions on his upper arms.  The provider noted 
that the veteran's skin was very badly sun damaged.  

A May 1999 letter from a chiropractor indicated that the 
veteran was seen with complaints of bilateral ankle and foot 
pain, as well as intolerance to cold temperatures.  The 
veteran reported that cold caused intractable pain in both 
feet and all toes.  Physical examination revealed diffuse 
swelling throughout the ankles bilaterally and diffuse 
tenderness in the ankles.  The veteran had ankylosis of the 
first and third digits of the right foot and of the first, 
second, and third digits of the left.  The provider 
identified chronic fungal infections of the veteran's 
toenails.  Range of motion of the ankles and all digits was 
reduced significantly.  The impression was diffuse arthralgia 
of the ankles and feet bilaterally, ankylosis of the 
aforementioned digits of the feet, and dystrophic changes of 
the toenails bilaterally, consistent with the veteran's 
report of frostbite in service.  

An additional May 1999 report from another chiropractor 
reflects the veteran's complaint of bilateral ankle and foot 
pain, with intolerance to cold.  The veteran reported that he 
had experienced near frostbite conditions while in service.  
Physical examination revealed bilateral diffuse swelling and 
tenderness of the ankles.  Range of motion was greatly 
reduced.  The impression was bilateral diffuse arthralgia to 
the ankles and feet bilaterally, ankylosis, and dystrophic 
changes consistent with the veteran's description of near 
frostbite in service.  

On a July 1999 cold injury protocol questionnaire, the 
veteran stated that he was subjected to snow, sleet, rain and 
ice in approximately 1943.  He indicated that he had symptoms 
at the time and that he sought treatment at sick bay.  

In August 1999 the veteran submitted deck logs from the USS 
Santee, which show that she underwent shakedown in Bermuda in 
late September and early October 1943, before steaming for 
the coast of Africa.  The Board observes that evidence of 
record indicates that records for the Santee also show that 
she did not participate in any mission during the time the 
veteran was assigned to the ship.

A February 2000 VA treatment record indicates the veteran's 
report of frozen feet in service and neuropathy since that 
time.  He reported that he was in the north Atlantic for a 
little over a month.  He complained of numbness and pain in 
both feet that had worsened over time.  An EMG in March 2000 
indicated mild to moderate median neuropathy, not well 
localized on nerve conduction studies.  The provider noted 
that an intraspinal process affecting the S1 distribution 
bilaterally and also indicated that there might be an 
underlying sensorimotor peripheral neuropathy.

A March 2001 VA treatment record notes several macular 
papular areas to the anterior chest which were pruritic.  The 
assessment was dermatitis.  A January 2002 VA treatment 
record indicates that the veteran had several areas of 
actinic keratoses and that they had been treated with 
cryotherapy.  The assessment included dermatitis and eczema 
versus allergic, improved with cortisone cream.  The 
assessment also included actinic keratoses.  Several areas of 
actinic keratoses were also treated in August 2002.  The 
August 2002 treatment record also indicates that he veteran 
had onychomycosis and was seen by podiatry.  

In an October 2004 letter, a former service colleague of the 
veteran indicated that he had searched all of the Santee 
records and could find no reference to a mission from October 
12 through October 20, 1943.  He noted that two former 
shipmates had suggested that the ship was on a secret mission 
to test an anti-sub torpedo.  

	
        

Analysis

The Board notes that the veteran has not alleged that the 
claimed disabilities were incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Having carefully reviewed the evidence pertaining to the 
veteran's claims, the Board concludes that service connection 
is not warranted for residuals of cold injury or for a skin 
rash.  It is noted that, in rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this 
regard the Board acknowledges that the veteran's foot 
symptoms could have been exacerbated by cold injury, and that 
diffuse arthralgia and dystrophic changes of the veteran's 
toenails were consistent with the veteran's report of 
frostbite in service.

In considering the veteran's assertion that he was subjected 
to cold conditions in service on Board the USS Santee, the 
Board observes that the Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995). However, reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran rejecting 
it).

As noted above, the veteran asserts that he was aboard the 
USS Santee while it operated in the North Atlantic.  However, 
the evidence of record demonstrates that the USS Santee from 
September 25, 1943 until October 12, 1943.  Deck logs from 
the USS Santee indicate that she underwent shakedown in 
Bermuda in late September and early October prior to steaming 
to the coast of Africa.  The veteran was subsequently 
assigned to the USS Langley, which served predominantly in 
the Pacific Theater of operations.  The veteran's assertion 
that he served in the North Atlantic aboard the USS Santee is 
inconsistent with the documented history of that ship and the 
period during which he was assigned to it.  Thus, the Board 
has determined that the private medical evidence which 
suggests that the veteran's foot symptomatology is related to 
cold exposure in service is based on inaccurate factual 
premises.  As discussed previously, a medical opinion based 
on an inaccurate factual premise has little probative value.  
Kowalski, supra.

With respect to the veteran's claim of entitlement to service 
connection for residuals of cold injury to his hands, the 
Board notes that in addition to the absence of evidence of an 
in-service injury or disease relating to the veteran's hands, 
there is also no evidence of a current disability relating to 
the veteran's hands.  

Additionally, the Board notes that although the veteran has 
been diagnosed with various skin ailments in recent years, to 
include dermatitis, actinic keratoses, and eczema, there is 
no competent evidence that such diagnoses are related to 
service.  Rather, the evidence establishes a remote, post-
service onset of these findings, with the first medical 
evidence of problems with the veteran's skin dating to August 
1998, which the veteran had actinic keratoses on his back.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's claimed 
hand and foot disabilities, as well as the claimed skin rash.  
The evidence of a link between these disabilities and service 
is limited to the veteran's assertions.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Rather, the most probative evidence establishes that 
the veteran's foot symptoms and claimed hand and skin 
disabilities are unrelated to service. 

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the claimed 
disabilities and service.  The veteran's assertions of a link 
to service are not persuasive.  Furthermore, the Board is 
presented with normal service records and a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within decades of separation.  The Board finds 
the negative and silent record to be far more probative than 
the veteran's remote, unsupported assertions.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim, and service connection for the 
claimed disabilities must be denied.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for an acquired psychiatric disability is denied.

	Increased Rating for PTSD

On VA examination in February 2000, the examiner noted that 
the veteran began counseling at a Vet Center in 1997.  He 
indicated that the veteran was not taking any psychiatric 
medication and that he had never been psychiatrically 
hospitalized.  The veteran reported that he was somewhat 
worse than he was in February 1999.  He complained of 
anxiety, episodic anger, frustration, occasional déjà vu 
sensation, a tendency to be aggravated by minor frustrations, 
concerns about his physical health, occasional insomnia, 
decreased sociability, and nervousness caused by noise.  He 
noted that he had been married for 47 years and that he had 
four children.  He stated that he attended occasional church 
but no social clubs.  He indicated that he got along well 
with family and friends.  He related that he shared 
housework, shopping and chores and that he had done a good 
bit of running in marathons.  On mental status examination, 
the veteran was polite and cooperative.  His mood was serious 
and neutral.  There was no agitation or psychomotor 
retardation.  He exhibited normal spontaneity and eye 
contact, and was not overtly anxious or depressed.  Thought 
content was mildly anxious, which was consistent with mood 
and circumstance.  There was no thought disorder.  On memory 
and concentration testing, the veteran performed serial seven 
subtractions to 72 and recalled two of three objects.  He 
denied psychotic symptoms.  He was correctly oriented.  
Intelligence was estimated to be within normal limits.  
Judgement and insight were intact and there was no evidence 
of impaired reality testing.  The diagnosis was PTSD.  The 
examiner concluded that the veteran's Global Assessment of 
Functioning (GAF) score was 70, with mild mental symptoms and 
impairment.  

A March 2000 letter from the Vet Center notes the veteran's 
belief that his short term memory was failing.  The author 
noted that the veteran's anger problems continued, which had 
affected his social relationships.  

A December 2001 letter from the Vet Center notes that the 
veteran's PTSD symptoms had worsened and that he had gross 
impairment of thought with persistent delusions.  The author 
also noted impairment in the veteran's hygiene, 
communication, memory, and recall.  He stated that the 
veteran's GAF score had fallen from 59 to 38.

An additional VA examination was conducted in February 2002.  
The examiner noted that the veteran received treatment at the 
Vet Center.  The veteran was noted to take no psychotropic 
medication.  He complained of anger, irritability, and 
nightmares.  He reported that he had been married for 49 
years.  He stated that he attended church and that he got 
along fairly well with family and friends, but that his 
irritability was something of a problem.  He related that he 
shared housework, shopping, and chores.  On mental status 
examination, the veteran's mood was neutral.  There was no 
agitation, psychomotor retardation, or impairment of 
spontaneity.  He was not overtly anxious, depressed, or 
manic.  Thought content was essentially neutral, which was 
consistent with mood and circumstance.  There was no thought 
disorder.  The veteran performed serial seven subtractions 
but could recall only one of three objects.  The veteran 
denied psychotic symptoms and thoughts of harming himself or 
others.  He was correctly oriented.  Intelligence was within 
normal limits.  Judgement and insight were intact, with no 
evidence of impaired reality testing.  The examiner noted 
that the December 2001 letter from the Vet Center related 
that the veteran had gross impairment in various areas, with 
a GAF score of 38.  The diagnosis was PTSD in partial 
remission.  The examiner stated that the veteran's GAF score 
was 70, indicating mild mental symptoms and impairment.  He 
pointed out that his examination revealed absolutely  no 
evidence of gross impairments in the areas outlined by the 
veteran's social worker in the December 2001 letter.  He 
indicated that the difference between his findings and those 
of the social worker were so great as to raise the question 
of whether there may be some confusion as to which patient 
the social worker was writing about.  He stated that the 
veteran did not give him any history suggesting that he had 
the symptoms outlined in the December 2001 letter.  He 
concluded that with appropriate treatment, including an 
evaluation and pharmacotherapy and individual psychotherapy, 
the veteran should show substantial improvement over the 
following three to six months.

At his May 2003 hearing, the veteran reported anger and 
memory problems.  He related that he woke up during the night 
had had difficulty getting back to sleep.  He stated that he 
did not go out very often, except to family functions.  He 
noted that going out made him nervous.  He testified that he 
had dreams and flashbacks.  

In July 2003, the veteran reported improvement of his anger 
outbursts and anxiety.  He reported that his nightmares and 
flashbacks continued.  The veteran was noted to be very 
insightful about his anger problem.  He was non delusional 
and denied hallucinations at any time.  There was no evidence 
of psychosis.  He denied suicidal and homicidal ideation.  
His GAF score was 60, and he provider noted that his highest 
score in the past year was 65.

The veteran reported further improvement of his anger 
outbursts and anxiety in October 2003.  He also related that 
he had been sleeping better.  On mental status examination, 
he was oriented, verbally cooperative, and linear.  He was 
very insightful about his anger problem.  Memory was intact.  
There was no evidence of any psychotic symptoms.  His GAF 
score was 60.  A December 2003 treatment record reported 
essentially the same information.  

In March 2004 and September 2004,  the veteran's mental 
status examination was essentially unchanged, with a GAF 
score of 60.

In June 2005, the veteran reported that he had been shaken up 
in a car accident.  He also reported that the was worried 
about his low white blood cell count, which had been chronic 
and progressive in nature.  His GAF score was 48, and the 
provider noted that the veteran's stressors included taking 
care of his sick wife and a recent auto accident.  In 
September 2005 and December 2005, the veteran's GAF score was 
again determined to be 48, and the provider reiterated the 
same stressors as in June 2005.

In February 2006, the veteran stated that he was comfortable 
with his current medications for anxiety and insomnia.  He 
was oriented, with good grooming and hygiene.  He was 
verbally cooperative and linear in his conversation.  He was 
very insightful with good judgement.  His memory was intact.  
There were no psychotic symptoms.  The veteran denied 
suicidal and homicidal ideation.  His GAF score was 50.  

An additional VA examination was conducted in May 2007.  The 
veteran reported dreams and nightmares about the war.  He 
indicated that he had trouble sleeping.  He endorsed 
flashbacks and stated that he startled easily.  He reported 
increased isolation, anger and irritability.  He stated that 
his social life had decreased.  He indicated that he had 
experienced major changes in social functioning.  On mental 
status examination, orientation was normal.  The veteran's 
appearance and hygiene were normal, and behavior was 
appropriate.  Mood and affect were abnormal, with depression 
and anxiety.  There were no panic attacks reported.  The 
veteran's speech was normal.  Thought processes were 
abnormal, with preoccupation about his war experiences.  His 
memory was mildly to  moderately impaired, with difficulty 
with retention of highly learned materials.  The veteran also 
reported that he forgot to complete tasks.  The diagnosis was 
PTSD, and the veteran's GAF score was 60-65.  The examiner 
noted that the veteran had occasional difficulty performing 
activities of daily living and problems establishing and 
maintaining work relationships.  He also noted that the 
veteran's social relationships were diminished, and that he 
had difficulty with complex commands.  

A June 2007 VA treatment record reflects that the veteran was 
oriented.  He was verbal but irritable and angry.  He was non 
delusional and denied hallucinations.  He reported poor 
concentration and difficulty remembering names.  His GAF 
score was 50.  

	Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 30 percent disability rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Having reviewed the record, the Board has concluded that an 
evaluation in excess of the currently assigned 30 percent is 
not warranted.  In this regard, the Board notes that the 
veteran's PTSD is manifested mainly by anger, irritability, 
nightmares, isolation, and problems concentrating.  The 
veteran has been married for many years and reports good 
relationships with his wife and children.  He shares 
housework, shopping, and chores.  The evidence demonstrates 
that the veteran's speech and thought processes have been 
normal and that his mood has also been essentially normal.  
He has routinely denied suicidal and homicidal ideation.  
There have been no signs of inappropriate or bizarre 
behavior.  

The Board notes that a  December 2001 letter from a treatment 
provider at the Vet Center indicates that the veteran had 
impairment in hygiene, communication, memory and recall, and 
that he had a GAF score of 38.  However, on subsequent VA 
examination in February 2002 the examiner noted the December 
2001 letter and stated that his examination revealed 
absolutely no evidence of the gross impairments outlined in 
the letter.  Rather, the examiner indicated that the veteran 
had not provided any information or history suggesting that 
he had the symptoms outlined in the December 2001 letter.  At 
that time, the veteran's GAF score was assessed as 70, 
indicating mild symptoms and impairment.  

In reaching a determination, the Board is fully aware that 
there is a conflict in the record.  The person from the Vet 
Center entered a GAF of 38.  However, the document was 
remarkable in the absence of detail that would support such a 
finding.  The examiner noted delusions and impairment of 
thought, but failed to provide examples.  Such failure 
renders the opinion less probative in value.  The opinion is 
also inconsistent with all other evidence of record.  In sum, 
the report of a GAF of 38 is unsupported, inconsistent with 
the other evidence of record and is accorded little probative 
value.  

The veteran's GAF score has been assessed as 48 which was 
assessed by an outpatient provider in February 2006.  Such a 
score reflects serious symptoms such as suicidal ideation, 
severe obsessional rituals, or any serious impairment in 
social or occupational functioning.  The evidence does not 
show suicidal ideation, obsessional rituals, or serious 
impairment in functioning.  In fact, at the time, the 
veteran's stressors were noted to include a recent automobile 
accident and the veteran taking care of his sick wife.  The 
Board therefore finds the objective findings of the medical 
providers and examiners more probative than the assignment of 
such a GAF score, and that the veteran's overall level of 
functioning is addressed by the currently assigned 30 percent 
evaluation.

In summary, the evidence reflects no more than moderate 
symptoms associated with the veteran's PTSD.  As such, the 
Board finds that the evidence as a whole demonstrates that 
the veteran's symptoms are adequately addressed by the 
currently assigned 30 percent evaluation.  The evidence 
demonstrates that the criteria for a 50 percent evaluation 
are mot met for this period.  There is no indication of 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, impaired judgment or 
abstract thinking.  In fact, on the most recent VA 
examination in May 2007, the examiner concluded that the 
veteran had occasional difficulty performing activities of 
daily living and problems establishing and maintaining work 
relationships.  He indicated that the veteran's GAF score was 
60-65.

The Board notes that the veteran is competent to report that 
his PTSD is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 30 percent for PTSD is not warranted.  


ORDER

Entitlement to service connection for the residuals of cold 
injury to the hands and feet is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


